




COVENANT NOT TO COMPETE
AND NON-DISCLOSURE AGREEMENT




PARTIES:


Jeanne Jackson ("EMPLOYEE")
and
NIKE, Inc., and its parent, divisions,
subsidiaries, affiliates, successors and assigns. ("NIKE"):
   


RECITALS:
A.    This Covenant Not to Compete and Non-Disclosure Agreement is executed upon
initial employment with NIKE and is a condition of such employment. Employee
acknowledges that he/she was informed in a written job offer at least two weeks
before starting work that this Covenant Not to Compete and Non-Disclosure
Agreement is required and is a condition of employment.


B.    Over the course of EMPLOYEE's employment with NIKE, EMPLOYEE will be or
has been exposed to and/or is in a position to develop confidential information
peculiar to NIKE’s business and not generally known to the public as defined
below (“Protected Information”). It is anticipated that EMPLOYEE will continue
to be exposed to Protected Information of greater sensitivity as EMPLOYEE
advances in the company and this Agreement will remain in effect in the event
EMPLOYEE advances and until EMPLOYEE leaves the company or it is superseded by a
new written agreement executed by the parties.


C.    The nature of NIKE's business is highly competitive and disclosure of any
Protected Information would result in severe damage to NIKE and be difficult to
measure.


D.    NIKE makes use of its Protected Information throughout the world.
Protected Information of NIKE can be used to NIKE's detriment anywhere in the
world.




AGREEMENT:


In consideration of the foregoing, and the terms and conditions set forth below,
the parties agree as follows:






--------------------------------------------------------------------------------






1.    Covenant Not to Compete.


(a)    Competition Restriction. During EMPLOYEE’s employment by NIKE, under the
terms of any employment contract or otherwise, and for 1 year thereafter, (the
“Restriction Period”), EMPLOYEE will not directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed by, consult for, or be connected in any manner with, any business
engaged anywhere in the world in the athletic footwear, athletic apparel or
sports equipment, sports electronics/technology and sports accessories business,
or any other business which directly competes with NIKE or any of its parent,
subsidiaries or affiliated corporations (a “Competitor”). This provision is
subject to NIKE's option to waive all or any portion of the Restriction Period
as more specifically provided below.


(b)    Extension of Time. In the event EMPLOYEE breaches this covenant not to
compete, the Restriction Period shall automatically toll from the date of the
first breach, and all subsequent breaches, until the resolution of the breach
through private settlement, judicial or other action, including all appeals. The
Restriction Period shall continue upon the effective date of any such
settlement, judicial or other resolution. NIKE shall not be obligated to pay
EMPLOYEE the additional compensation described in paragraph 1(d) below during
any period of time in which this Agreement is tolled due to EMPLOYEE’s breach.
In the event EMPLOYEE receives such additional compensation after any such
breach, EMPLOYEE must immediately reimburse NIKE in the amount of all such
compensation upon the receipt of a written request by NIKE.


(c)    Waiver of Non-Compete. NIKE has the option, in its sole discretion, to
elect to waive all or a portion of the Restriction Period or to limit the
definition of Competitor, by giving EMPLOYEE seven (7) days prior notice of such
election. In the event all or a portion of the Restriction Period is waived or
the definition of Competitor is limited, NIKE shall not be obligated to pay
EMPLOYEE for any period of time as to which the covenant not to compete has been
waived.


(d)    Additional Consideration. As additional consideration for the covenant
not to compete described above, should NIKE terminate EMPLOYEE’s employment
without cause and elect to enforce the non-competition agreement, NIKE shall pay
EMPLOYEE a monthly payment equal to one hundred percent (100%) of EMPLOYEE's
last monthly base salary while the Restriction Period is in effect.  Except
where prohibited by law, if Nike terminates EMPLOYEE for “cause,” no additional
consideration will be owed to EMPLOYEE under this Agreement and the covenant not
to compete will remain enforceable.  For purposes of this Agreement only,
“cause” shall mean:  i) insubordination, (ii) acts of dishonesty, (iii)
involvement in illegal activities where such involvement in illegal activities
violates Nike policies, places Nike at risk or has or could damage Nike’s
reputation in the community or any of its related or subsidiary companies, (iv)
violation of Nike’s anti-harassment or anti-discrimination policy, and (v) gross
neglect of EMPLOYEE’S duties or willful misconduct that, in either case, results
in




--------------------------------------------------------------------------------






economic harm to Nike or harm to Nike’s reputation.   Nothing in this paragraph
or Agreement alters the employment-at-will relationship between Nike and
EMPLOYEE.


If EMPLOYEE voluntarily terminates employment and NIKE elects to enforce the
non-competition agreement, NIKE shall pay EMPLOYEE a monthly severance payment
equal to fifty percent (50%) of EMPLOYEE’s last monthly base salary while the
Restriction Period is in effect. The first payment to EMPLOYEE of additional
consideration shall follow on the next applicable pay period after the election
to enforce the non-competition agreement, payable in accordance with NIKE’s
payroll practices.


2.    Subsequent Employer. EMPLOYEE agrees to notify NIKE at the time of
separation of employment of the name of EMPLOYEE’s new employer, if known.
EMPLOYEE further agrees to disclose to NIKE the name of any subsequent employer
during the Restriction Period, wherever located and regardless of whether such
employer is a competitor of NIKE.


3.    Non-Disclosure Agreement.


        (a)    Protected Information Defined. “Protected Information” shall mean
all proprietary information, in whatever form and format, of NIKE and all
information provided to NIKE by third parties which NIKE is obligated to keep
confidential. EMPLOYEE agrees that any and all information to which EMPLOYEE has
access concerning NIKE projects and internal NIKE information is Protected
Information, whether in verbal form, machine-readable form, written or other
tangible form, and whether designated as confidential or unmarked. Without
limiting the foregoing, Protected Information includes trade secrets and
competitively sensitive business or professional information (regardless of
whether such information constitutes a trade secret) relating to NIKE’s research
and development activities, its intellectual property and the filing or pendency
of patent applications, confidential techniques, methods, styles, designs,
design concepts and ideas, customer and vendor lists, contract factory lists,
pricing information, manufacturing plans, business and marketing plans or
strategy, product development plants, product launch plans, financial
information, sales information, methods of operation, manufacturing processes
and methods, products, and personnel information.


(b)    Excluded Information. Notwithstanding paragraph 3(a), Protected
Information excludes any information that is or becomes part of the public
domain through no act or failure to act on the part of EMPLOYEE. Specifically,
EMPLOYEE shall be permitted to retain as part of his or her personal portfolio
copies of the EMPLOYEE’S original artwork and designs, provided the EMPLOYEE
presents those personal portfolio copies to his or her supervisor for review and
approval and provided the artwork or designs have become part of the public
domain. In any dispute between the parties with respect to this exclusion, the
burden of proof will be on EMPLOYEE and such proof will be by clear and
convincing evidence.






--------------------------------------------------------------------------------






(c)    Employee’s Obligations. During the period of employment by NIKE and for a
period of two (2) years thereafter, EMPLOYEE will hold in confidence and protect
all Protected Information and will not, at any time, directly or indirectly, use
any Protected Information for any purpose outside the scope of EMPLOYEE's
employment with NIKE or disclose any Protected Information to any third person
or organization without the prior written consent of NIKE. Specifically, but not
by way of limitation, EMPLOYEE will not ever copy, transmit, reproduce,
summarize, quote, publish or make any commercial or other use whatsoever of any
Protected Information without the prior written consent of NIKE. EMPLOYEE will
also take reasonable security precautions and such other actions as may be
necessary to insure that there is no use or disclosure, intentional or
inadvertent, of Protected Information in violation of this Agreement.


4.    Return of Protected Information. At the request of NIKE at anytime, and in
any event, upon termination of employment, EMPLOYEE shall immediately return to
NIKE all Protected Information in whatever form, including tapes, notebooks,
drawings, digital files, or other media containing Protected Information, and
all copies thereof, then in EMPLOYEE's possession or under EMPLOYEE’s control.


5.    Unauthorized Use. During the period of employment with NIKE and
thereafter, EMPLOYEE will notify NIKE immediately if EMPLOYEE becomes aware of
the unauthorized possession, use or knowledge of any Protected Information by
any person employed or not employed by NIKE at the time of such possession, use
or knowledge. EMPLOYEE will cooperate with NIKE in the investigation of any such
incident and will cooperate with NIKE in any litigation with third parties
deemed necessary by NIKE to protect the Protected Information. NIKE shall
provide reasonable reimbursement to EMPLOYEE for each hour so engaged and that
amount shall not be diminished by operation of any payment under Paragraph 1(d)
of this Agreement.


6.    Non-Solicitation/Non-Recruitment. During the term of this Agreement and
for a period of one (1) year thereafter, EMPLOYEE will not directly or
indirectly, solicit, divert or hire away (or attempt to solicit, divert or hire
away) to or for himself or any other company or business organization, any NIKE
employee, whether or not such employee is a full-time employee or temporary
employee and whether or not such employment is pursuant to a written agreement
or is at will or any independent contractor working for Nike.


7.    Accounting of Profits. EMPLOYEE agrees that, if EMPLOYEE should violate
any term of this Agreement, NIKE shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remuneration or benefits
which EMPLOYEE directly or indirectly has realized and/or may realize as a
result of or in connection with any such violation (including the return of any
additional consideration paid by NIKE pursuant to Paragraph 1(d) above). Such
remedy shall be in addition to and not in limitation of any injunctive relief or
other rights or remedies to which NIKE may be entitled at law or in equity.




--------------------------------------------------------------------------------






8.    General Provisions.


(a)    Survival. This Agreement shall continue in effect after the termination
of EMPLOYEE’s employment, regardless of the reason for termination.


(b)    Waiver. No waiver, amendment, modification or cancellation of any term or
condition of this Agreement will be effective unless executed in writing by both
parties. No written waiver will excuse the performance of any act other than the
act or acts specifically referred to therein.


(c)    Severability. Each provision herein will be treated as a separate and
independent clause and unenforceability of any one clause will in no way impact
the enforceability of any other clause. Should any of the provisions in this
Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.


(d)    Applicable Law/Jurisdiction. This Agreement, and EMPLOYEE's employment
hereunder, shall be construed according to the laws of the State of Oregon.
EMPLOYEE further hereby submits to the jurisdiction of, and agrees that
exclusive jurisdiction over and venue for any action or proceeding arising out
of or relating to this Agreement shall lie in the state and federal courts
located in Oregon.


EMPLOYEE    NIKE, Inc.






/s/ Jeanne Jackson     By / s/ Mark Parker
Name: Mark Parker
DATE March 4, 2009                    Title: President/CEO Nike, Inc.
                                


